TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 13, 2019



                                      NO. 03-18-00014-CV


                  Edward John Murphy and Sytha Kay Murphy, Appellants

                                                  v.

                      Daniel Renteria and Amy Lynn Murphy, Appellees




       APPEAL FROM THE 423RD DISTRICT COURT OF BASTROP COUNTY
               BEFORE JUSTICES BAKER, TRIANA, AND SMITH
                 AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the order adjudicating parentage signed by the trial court on

September 27, 2017. Having reviewed the record and the parties’ arguments, the Court holds

that there was no reversible error in the trial court’s order adjudicating parentage. Therefore, the

Court affirms the trial court’s order adjudicating parentage. The appellants shall pay all costs

relating to this appeal, both in this Court and in the court below.